DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 4/7/2022 is acknowledged.  The traversal is on the ground(s) that examination of all inventions can be made without serious burden.  This is not found persuasive because prior art that reads on one invention does not necessarily read on the other.  Thus, the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/7/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear how the plurality of wires can both not intersect and also overlap in a plan view.
The claim will be interpreted such that the plurality of conductive wire groups do not intersect.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii (US PG Pub 2010/0308457).
Regarding claim 1, figure 4 of Ishii discloses a power module comprising:
a first conductive member (20);
a second conductive member (22) spaced away from the first conductive member in a first direction;
a plurality of conductive wire groups (14) that electrically connect the first conductive member and the second conductive member to each other; and
an insulating sealing member (16) that seals at least a part of the first conductive member, at least a part of the second conductive member, and the plurality of conductive wire groups,
the plurality of conductive wire groups being arranged in parallel in a second direction perpendicular to the first direction, each of the plurality of conductive wire groups being constituted of a plurality of conductive wires,
the plurality of conductive wires being covered only with the insulating sealing member,
the plurality of conductive wire groups each including a first bonded portion bonded to the first conductive member and a second bonded portion bonded to the second conductive member,
in a plan view of the first conductive member, a maximum gap in the second direction between intermediate portions of a pair of the conductive wire groups adjacent to each other being larger than a first gap in the second direction between the first bonded portions of the pair of conductive wire groups, and the intermediate portions being located between the first bonded portion and the second bonded portion,
in the plan view, the maximum gap in the second direction between the intermediate portions of the pair of conductive wire groups being larger than a second gap in the second direction between the second bonded portions of the pair of conductive wire groups.
Regarding claim 2, figure 4 of Ishii discloses the plurality of conductive wires intersect with each other at the intermediate portions.
Regarding claim 5, figure 4 of Ishii discloses in the plan view, the plurality of conductive wires are arranged in the second direction, and in the plan view, in a portion of each of the plurality of conductive wire groups where the maximum gap is defined, the plurality of conductive wires are closer to each other in the second direction than in the first bonded portion and the second bonded portion.
Regarding claim 6, figures 3B and 4 of Ishii disclose the plurality of conductive wires are different from each other in length,
in the plan view, the plurality of conductive wire groups do not intersect with each other, and in the plan view,
in the portion of each of the plurality of conductive wire groups, the plurality of conductive wires overlap each other.
Regarding claim 7, figures 3B and 4 of Ishii disclose portions of the pair of conductive wire groups where the maximum gap is defined are different from each other in height.
Regarding claim 8, figures 3B and 4 of Ishii disclose the entire claimed invention as noted above and further disclose:
in a first plan view in the second direction, a first height of a first top of the first conductive wire from a first line that connects the first bonded portion and the second bonded portion to each other being larger than a second height of a first portion of the second conductive wire from the first line,
the first portion being a portion of the second conductive wire on a second line that passes through the first top and is perpendicular to the first line in the first plan view, and
a difference between the first height and the second height being larger than a minimum gap between the first conductive wire and the second conductive wire adjacent to each other, between the first bonded portion and the second bonded portion in a second plan view in a third direction perpendicular to the first direction and the second direction.
Regarding claim 10, figures 3B and 4 of Ishii disclose in the first plan view, a third height of a second top of the second conductive wire from the first line is smaller than the first height, and
in the first bonded portion and the second bonded portion, the first conductive wire more steeply stands up from the first line than the second conductive wire.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US PG Pub 2015/0333039, hereinafter Liu).
Regarding claim 1, figures 4A-4B of Liu disclose a power module comprising:
a first conductive member (410/412/419);
a second conductive member (414/416) spaced away from the first conductive member in a first direction;
a plurality of conductive wire groups (418/420) that electrically connect the first conductive member and the second conductive member to each other; and
the plurality of conductive wire groups being arranged in parallel in a second direction perpendicular to the first direction, each of the plurality of conductive wire groups being constituted of a plurality of conductive wires,
the plurality of conductive wire groups each including a first bonded portion bonded to the first conductive member and a second bonded portion bonded to the second conductive member,
in a plan view of the first conductive member, a maximum gap in the second direction between intermediate portions of a pair of the conductive wire groups adjacent to each other being larger than a first gap in the second direction between the first bonded portions of the pair of conductive wire groups, and the intermediate portions being located between the first bonded portion and the second bonded portion,
in the plan view, the maximum gap in the second direction between the intermediate portions of the pair of conductive wire groups being larger than a second gap in the second direction between the second bonded portions of the pair of conductive wire groups.
Liu does not explicitly disclose an insulating sealing member that seals at least a part of the first conductive member, at least a part of the second conductive member, and the plurality of conductive wire groups,
the plurality of conductive wires being covered only with the insulating sealing member.
However, it would have been obvious to provide an insulating sealing member over the conductive members and bond wires for the purpose of protection the device from physical damage and contamination.
Regarding claim 2, figures 4A-4B of Liu disclose the plurality of conductive wires intersect with each other at the intermediate portions.
Regarding claim 4, figures 4A-4B of Liu disclose the first conductive member is a first electrode of a first semiconductor element (402),
the second conductive member is a second electrode of a second semiconductor element (404),
the first electrode is located at a height different from the second electrode (when the device is oriented at an angle), and
in the plan view, tops of the plurality of conductive wires overlap each other.

Claims 3, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii.
Regarding claim 3, figure 4 Ishii discloses in the plan view, positions of tops of the plurality of conductive wires are different from each other.
Ishii does not explicitly disclose the plurality of conductive wires are equal in length to each other.
However, it would have been obvious to form the wires with lengths within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 4, Ishii does not explicitly disclose the difference between the first height and the second height is at least 2.0 times and at most 5.0 times as large as a diameter of each of the first conductive wire and the second conductive wire.
However, it would have been obvious to form the wires to have heights within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 20, Ishii does not explicitly disclose a main conversion circuit that includes the power module according to claim 1 and converts input electric power and outputs resultant electric power; and a control circuit that outputs a control signal for controlling the main conversion circuit to the main conversion circuit.
However, the claimed elements are well known in the art and it would have been obvious to include the device of Ishii in the claimed power module for the purpose of forming a functioning power conversion device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895